Citation Nr: 1442307	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 6, 2010, and a rating in excess of 30 percent thereafter for residuals of a left ankle fracture with recurring ankle sprains. 

2.  Entitlement to service connection for bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board granted reopening of the previously denied claim for service connection for a bilateral foot disorder in a May 2013 decision.  In May 2012, the Board also remanded the reopened claim and a claim for a higher rating for service-connected residuals of left ankle fracture with recurring ankle sprains for further development and adjudicative action.  Both claims now return to the Board for further appellate action.  

The record in this case consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

FINDINGS OF FACT

1.  Throughout the period of the claim, the residuals of left ankle fracture with recurring ankle sprains have been manifested by limitation of motion; ankylosis of the ankle has not been present.

2.  No chronic foot disorder was present within one year after the Veteran's discharge from service, and no current foot disorder is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the period prior to December 6, 2010, and for an evaluation in excess of 30 percent for the period beginning December 6, 2010, for residuals of left ankle fracture with recurring ankle sprains are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2013).

2.  A bilateral food disorder was not incurred in or aggravated by active service, and arthritis of the feet may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. 

The Veteran was provided all required notice in a letter sent in October 2008, prior to the initial adjudication of the claims.  

The record also reflects that service treatment records, private treatment records, and VA treatment records were obtained.  In addition, the Veteran was afforded VA examinations in November 2008, June 2012, and June 2013 addressing the residuals of left ankle fracture with recurring ankle sprains.  The report of these examinations collectively provide all information required for rating purposes.  

Similarly, a June 2013 VA examination adequately addressed the Veteran's foot disorders with due consideration of his service records, self-reported history, clinical records following service, and current findings.  That examiner appropriately addressed the likelihood that a current food disorder developed in service or was related to in-service foot disability.  

The requirements of the Board's May 2013 remand have been substantially fulfilled, as required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This included seeking VA and other indicated treatment records, and obtaining VA examinations addressing medical issues underlying the claims.  

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claims.

Accordingly, the Board will address the merits of the claims.

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Residuals of Left Ankle Fracture with Recurring Ankle Sprains

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a , Diagnostic Code 5270.

Limitation of motion of the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under this code, moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected residuals of left ankle fracture with recurring ankle sprains.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran contends, in effect, that his residuals of left ankle fracture with recurring ankle sprains are more disabling than is reflected in the 20 percent rating assigned prior to December 6, 2010, and the 30 percent rating assigned beginning December 6, 2010.  

At a November 2008 VA examination, the Veteran provided a history of multiple left ankle sprains, and complained that he easily rolls his ankle with resulting swelling and pain.  He also reported difficulty lifting due to the ankle, and having no benefit from use of an air cast.  He reported missing a few days of work as a prison officer due to the ankle, but he denied flare-up of the ankle condition and denied incapacity associated with performing activities of daily living.  

The November 2008 examiner observed a normal gait though with slight inversion of the left foot while walking.  A very prominent, tender malleolus was observed in the left ankle.  Plantar flexion was from zero to 35 degrees and dorsiflexion was from zero to 15 degrees, with pain at the endpoint of each motion.  Repetitive motion did not result in additional range of motion loss or other functional loss beyond additional pain.  The examiner also assessed no flare-ups and no additional impairment associated with incoordination, fatigue, weakness, or loss of endurance.  X-rays were consistent with examination findings of residuals of malleolus fracture with deformity with accessory ossicle, and mild soft tissue swelling, without acute fracture or subluxation.  

A medical report by a private doctor, addressing orthopedic findings upon consultations in November 2009 and May 2010, notes that the Veteran had limited range of motion of the left ankle.  The physician found dorsiflexion to 15 degrees with pain, and plantar flexion to zero degrees.  The examiner added that the Veteran walked with a limp, and he could not tolerate prolonged walking, running, or standing due to pain in the low back, left hip, left ankle, and both feet.  

The Veteran was afforded another VA examination in June 2012.  The examiner noted the Veteran's service history of left ankle fracture with degenerative joint disease and recurring sprains.  The Veteran complained of constant, daily pain in the ankle usually of an aching nature, though with occasional sharp pain.  The Veteran reported the pain as 6-out-of-10 intensity, with a lot of associated swelling.  He added that he used no assistive devices and had undergone no surgery, but that the condition was aggravated by walking and climbing stairs, and the ankle sprained easily and gave out, which was then followed by swelling.  

The examiner found left ankle forward flexion to 25 degrees with objective evidence of painful motion at 25 degrees, and dorsiflexion to 10 degrees with objective painful motion at 10 degrees.  By comparison, the right ankle exhibited normal ranges of motion.  Repetitive use testing produced no decreased range of motion, but did produce additional functional loss, with pain and swelling.  Strength in the left ankle was 3-out-of-5 in plantar flexion and dorsiflexion, compared to 5-out-of-5 for these in the right ankle.  The examiner also found laxity in the left ankle.  However, the examiner concluded that the ankle condition did not impact the Veteran's ability to work.  

The Veteran was afforded an additional VA examination in June 2013 based on assertions of increased severity of his ankle disability.  At the examination the Veteran complained of 6-out-of-10 pain, limited motion, painful clicking and popping, and giving way.  The Veteran also reported taking daily pain medication, and using a lace-up ankle brace daily.  He asserted that he had difficulty with his activities of daily living, taking baths instead of showering due to risk of falling.  He also reported having to limit stair climbing and prolonged walking or standing, and having to take short rests.  However, he denied seeking bed rest or becoming incapacitated due to the ankle.  

The June 2013 examiner found that the Veteran had left ankle plantar flexion limited to 20 degrees with painful motion from zero degrees, and left ankle dorsiflexion to 10 degrees with painful motion at zero degrees.  These measures were unchanged following repetitive motions, and they compared to normal range of motion in the right ankle.  Functional loss in the left ankle was manifested by less movement than normal, pain with movement, disturbance of locomotion, interference with sitting or standing, and localized tenderness.  However, the examiner found full 5-out-of-5 strength in the left ankle in both plantar flexion and dorsiflexion.  There was some laxity to inversion/eversion in the joint.  The examiner confirmed the presence of degenerative changes in the joint by X-rays.  The examiner further noted that the Veteran reported that he was able to perform his job as a prison guard, but with difficulties in walking, using stairs, and standing. 

The Veteran's left ankle disorder has most recently been rated by analogy to ankylosis of the ankle under Diagnostic Code 5270.  Repeated examinations over the claim period have demonstrated that the Veteran's left ankle is not ankylosed, or immobile, but rather that motion is limited and is associated with ongoing pain in the joint as well as fatigue limiting activities.  The ankle was previously rated based on limitation of motion under Diagnostic Code 5271.  

The Board has carefully considered the available evidence, including the Veteran's assertions of ongoing pain and difficulties with daily functioning including work function.  In this regard, the Board has determined that to the extent the Veteran's statements conflict with the medical evidence, the objective medical evidence prepared by skilled examiners is more probative.  The Board notes that while the Veteran has limitation of motion, some laxity, as well as pain in the ankle, this has not precluded his continuing work as a security guard, and has not resulted in intervals of incapacitation, by his own admission.  The Veteran's symptoms and limitation of motion prior to December 6, 2010, are appropriately rated as 20 percent disabling under Diagnostic Code 5271, which authorizes a maximum rating of 20 percent for limitation of motion of an ankle.  Similarly, a rating in excess of 30 percent is not warranted for the period beginning December 6, 2010, because the evidence for that period continues to show that the disability is manifested by limitation of motion rather than ankylosis.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question have the residuals of left ankle fracture with recurring ankle sprains warranted more than the assigned ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For the most part, the symptoms and impairment associated with the disability are contemplated by the schedular criteria.  The Board has considered the Veteran's reports of recurrent sprains.  The evidence reflects that the sprains result in pain and swelling which in turn result in limitation of motion for which the Veteran is being compensated.  There is no provision in the rating schedule authorizing a compensable rating for ankle sprains.  Certainly, ankle sprains are not unusual or exceptional.  Therefore, the Board has no reason to believe that the average industrial impairment from an ankle sprain by itself would be to a compensable degree.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

IV.  Bilateral Foot Disability  

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

B.  Factual Background and Analysis

The Veteran contends, in effect, that he developed a bilateral foot condition in service, and that the condition has persisted to the present.  

In an April 2013 statement the Veteran related his current foot condition to his 10 years in light infantry in service running many miles and on many road marches with his feet "always hurting."  He further reported having gone to a doctor several times about his feet but that he could not find those records, "due to a fire at Camp Hovey [in] Korea where many of the records there were lost."

The Board notes that the Veteran's service treatment records appear to be substantially intact, and these treatment records do not reflect ongoing complaints or findings of a condition of the feet manifested by ongoing pain.  The Veteran's service medical examination records also fail to note any ongoing pain disorder of the feet.

A VA examination addressing the Veteran's claimed foot conditions was performed in June 2013.  The examiner noted the Veteran's service history and reviewed service records.  The examiner accurately noted the Veteran's service treatment records as reflecting that the Veteran was treated for a right foot contusion in November 1983, for diagnosed right foot p. brevis tendonitis in July 1984, for right foot pain related to a right ankle sprain in May 1986, for right foot pain following kicking a wall in September 1987 diagnosed as soft tissue injury, and for left foot edema or swelling in February 1985.  The examiner further noted that these were acute treatments without follow-up or other indication of ongoing related conditions.  The examiner observed that a drill sergeant examination in January 1988, an airborne examination in July 1991, and a third examination in March 1992, were all negative for foot disorders, with associated questionnaires also not reflecting foot disorders.  The examiner further noted that an April 1995 National Guard examination was also negative for conditions of the feet, and that foot conditions were not shown in any records in years immediately following service.  The examiner thereby concluded that the conditions which service records identified in the feet did not support the presence of chronic conditions from service.  

In contrast, at the June 2013 examination the Veteran provide a history of plantar foot pain in both feet beginning in approximately 1986, associated with long marches and running.  The Veteran contended that he was seen at Fort Stewart, Georgia, and was told he had flat feet, and was seen on numerous occasions for his feet while stationed at Fort Stewart, Hawaii, and Korea, with physical therapy, medications, and orthotics given during these treatments.  

While the Board notes the Veteran's contentions of treatment for the feet in service, as discussed above, the service treatment records only reflect acute foot problems. 
 
The June 2013 VA examiner found that the Veteran currently has bilateral metatarsus primus varus and hallux valgus deformities, mild bunion formation in the medial aspects of the first metatarsophalangeal joints bilaterally, and minimal inter-phalangeal joint degenerative changes bilaterally, with no soft tissue changes.  The examiner further found that while the Veteran had some flattening of the arches with weight bearing, arches were preserved when not weight bearing; the examiner concluded that the Veteran did not have current true flat feet.  The examiner further concluded that the assessed foot conditions which the Veteran has currently were not shown in service records or in any treatment records for years following service.  The examiner thereby concluded that the Veteran's current foot conditions are not at-least-as-likely-as-not related to service, including not being related to the acute foot conditions noted in service treatment records.  

The Board has reviewed the service and post service records and has considered the Veteran's assertions.  However, the Board notes that while the Veteran is competent to address the presence of symptoms both in service and following service, he is not competent to address what particular conditions he may have had then or may have currently, because such diagnostic questions are beyond the purview of lay knowledge.  Moreover, even assuming that the Veteran's statements are competent, his lay statements are of less probative value than the medical opinions indicating that the conditions present during service were acute and that his current foot abnormalities are unrelated to service. 

The Board further notes that there is no competent evidence of the presence of arthritis of either foot within one year after the Veteran's discharge from service.

Accordingly, service connection is not warranted for the claimed bilateral foot disability.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is also not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 20 percent prior to December 6, 2010, and a rating in excess of 30 percent thereafter for residuals of left ankle fracture with recurring ankle sprains is denied. 

Entitlement to service connection for a bilateral foot disability is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


